 Case 3:21-cv-00074-JPG Document 11 Filed 02/26/21 Page 1 of 2 Page ID #39




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

STEVEN R. MARSHALL,                             )
                                                )
               Plaintiff,                       )
                                                )
vs.                                             )     Civil No. 21-cv-00074-JPG
                                                )
COUNTY OF ST. CLAIR,                            )
ST. CLAIR COUNTY SHERIFF DEPT.,                 )
RICHARD WATSON,                                 )
SHAN COLLINS, and                               )
MIKE SIMMS,                                     )
                                                )
               Defendants.                      )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       On January 19, 2021, this case was opened without the payment of a filing fee or the filing

of a motion for leave to proceed in district court without prepaying fees or costs (“IFP motion”).

On the same date, the Court entered a Notice and Order advising Plaintiff of his obligation to pay

the filing fee of $402.00 or to file an IFP motion within thirty (30) days (no later than

February 18, 2021). (Doc. 5). He was provided with a blank IFP motion. Plaintiff was also

warned that failure to comply with the Court’s Order would result in dismissal of the action. Id.

       To date, Plaintiff has failed to pay the filing fee or file an IFP motion. He has not requested

an extension of the deadline for doing the same. Therefore, this action is DISMISSED without

prejudice for Plaintiff’s failure to comply with an Order of this Court and for failure to prosecute

his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994). All pending motions (Docs. 2, 3, 4, and 9) are

DISMISSED as MOOT, and the Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.
Case 3:21-cv-00074-JPG Document 11 Filed 02/26/21 Page 2 of 2 Page ID #40




    DATED: 2/26/2021             s/J. Phil Gilbert
                                 J. PHIL GILBERT
                                 U.S. District Judge




                                    2
